DETAILED ACTION
This action is responsive to amendment filed on August 16th, 2021. 
Claims 1~20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The application is allowed based on Applicant’s response/amendment made on 08/16/21 and the claim elements discussed in the 06/16/21 interview. The prior art of record did not specifically teach a system, method, and CRM comprising: “capturing a connection synchronize message in a proxy, the connection synchronize message originating from a remote client and captured from a networking layer in a cloud computing cluster; routing the connection synchronize message to a user space process of the proxy; holding the connection synchronize message in the user space process until a target server process for a connection corresponding to the connection synchronize message is live and ready; [[and]] starting the target server process using the user space process; storing routing information defining the connection for a kernel space process; updating the connection synchronize message and the routing information based on receiving a retry message from the remote client; and reinserting the connection synchronize message into the networking layer to direct the connection synchronize message to the target server process and establish the connection using a kernel space process.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457